FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 13, 2022

                                      No. 04-22-00648-CV

                           IN THE INTEREST OF S.R.W., a Child

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-01236
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On September 30, 2022, appellant filed a notice of appeal stating her intent to appeal a
final order of termination rendered on or about September 21, 2022. The clerk’s record was filed
on October 10, 2022, and does not contain an order terminating appellant’s parental rights. In
response to this court’s inquiry, the trial court clerk confirmed that a termination order has not
been filed. Generally, “an appeal may be prosecuted only from a final judgment.” N.E. Indep.
Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because no final order has been
entered in the underlying case, appellant is ORDERED to show cause in writing within ten days
from the date of this order why this appeal should not be dismissed for lack of jurisdiction.

       It is so ORDERED on October 13, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT